Title: Thomas Jefferson to Patrick Gibson, 2 January 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
              Dear Sir
               Monticello Jan. 2. 16.
            
            Your favor of Dec. 22. is recieved, and I now return the note with my signature. what you mention of the boat load of 35. barrels of flour mentioned in mine of Oct. 28. not having been delivered; is the first notice I have of that failure, and the 2d time I have been misinformed in the same manner. the tenants of my mill are bound to deliver their rent of fifty odd barrels a quarter at Richmond, and assured me on the former occasion that 55. and on the latter that 35. barrels had actually gone from there to be delivered in Richmond on my account. it seems however that their destination  has been changed by the way. my crop flour here has been waiting a rise of the river. mr Gilmer is engaged to carry it down, and promises if there is not a rise in a few days he will take it by half loads to Columbia & whole loads   from there. this increases the expence of transportation. my crop here has been an indifferent one, & that in Bedford worse. should it not enable me to take my whole note out of the bank, it will furnish enough to pay up all the curtailments which the bank may require for the year.being entirely out of wine, I have written to Dr Fernandes of Norfolk for a quarter cask of Lisbon or Port, or Sherry, and have desired him to draw on you for the cost. accept the assurance of my great esteem & respect.
            Th: Jefferson
          
          
            P.S. having got 800. bushels of wheat into the ground here & in Bedford, and aiming at a tolerable crop of tobo there, I hope at length to get freed from the difficulties which embargoes, war, heavy taxes & short crops have kept me laboring under for the last three years. the wine when it comes to your hands must be trusted only to Johnson or Gilmer personally.
          
        